Citation Nr: 1213023	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic head injury, to include a subarachnoid hemorrhage. 

2.  Entitlement to service connection for a neurological disorder of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1980 to December 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claims on appeal in a February 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in September 2011, the Court remanded the Board's decision for development in compliance with the Joint Motion.  A letter was sent to the Veteran and his representative in October 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional evidence or argument was received.  The decision below addresses the issues raised by the Joint Motion.

The issue of entitlement to service connection for a neurological disorder of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that there are no residuals of a traumatic head injury, to include a subarachnoid hemorrhage.


CONCLUSION OF LAW

Residuals of a traumatic head injury were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A February 2008 letter was sent to the Veteran prior to initial adjudication.  That letter provided the appropriate notice to the Veteran.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA medical records have been obtained.  VA provided the Veteran with an adequate medical examination with respect to his service connection claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination is adequate as it was based upon a review of the Veteran's relevant STRs, contains a full examination of the Veteran, and contains a medical opinion regarding the residuals of the head injury with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service entrance examination noted a normal head and neck examination.  An abnormal neurologic examination was noted.  The examiner noted that the neurological examination was grossly negative, including skull films that were essentially normal.  There was no evidence of fracture.  In an accompanying report of medical history, the Veteran reported a head injury at age 5 for which he was hospitalized for 5 days.  A questionable skull fracture was noted.  The Veteran denied any sequelae.  Other STRs indicate that he was involved in an altercation and resulting head injury in July 1982.  In a July 22, 1982 STR, the Veteran reported headaches.  He was examined and instructed to return if there was no improvement.  In a July 23 STR, the impressions included occipital scalp laceration.  The Veteran reported a prior skull fracture at age 5 to 7.  The Veteran reported that at the time of this head injury, he lost consciousness and was transported to a German hospital.  

He presented on July 25, 1982 with complaints of a headache, low back pain, and leg pain.  He stated that during the altercation, he fell to the ground, struck his head on a sidewalk, and was treated at a German hospital.  He reported that his current pain was unbearable.  The assessment was questionable intracranial bleeding secondary to trauma.  In another July 25 STR, physical examination indicated intact sensory, coordination within normal limits, gait within normal limits, and no abnormal motor movements.  There was a normal chest x-ray, EKG, and CAT scan.  Skull films indicated a vague suggestion of a right occipital skull fracture.  The Veteran showed improvement while hospitalized.  He reported almost total resolution of headache on August 24 and was discharged at that time.  The discharge diagnosis was severe headache syndrome with meningeal signs due to traumatic subarachnoid bleed without focal neurological findings.  In a November 1982 service discharge examination report, there were normal head and neck and neurological examinations.  In the accompanying report of medical history, the Veteran reported the in-service head injury and treatment in the hospital.  

An April 2008 VA examination was conducted.  The Veteran reported that he did not seek medical care often and that there was no current treatment.  He reported loss of consciousness at the time of the altercation.  The examiner noted that the enlistment examination indicated a pre-service head injury.  He also noted that the STRs indicated an altercation in July 1982, with a traumatic subarachnoid hemorrhage.  The examiner noted that the STRs did not document any retrograde amnesia, headaches, dizziness, fatigue, seizures, irritability, visual disturbances or flare-ups other than lumbar radiculopathy, and that headaches are typical of a meningeal irritation of the acute subarachnoid hemorrhage.  Musculoskeletal, head, eyes, ears, nose, and throat, and neurological examinations were conducted.  The examiner noted that a skull x-ray demonstrated no evidence of a displaced skull fracture.  The diagnosis was status-post traumatic subarachnoid hemorrhage, no residuals.  The examiner stated that the meningeal irritation symptoms (headaches) resolved with the resolution of the hemorrhage, and that neurological sequelae are not an expected outcome, and the STRS did not document any, which was expected.  

The Board finds that the evidence of record does not support a finding of service connection for residuals of residuals of a traumatic head injury, to include a subarachnoid hemorrhage.  Although the Veteran clearly suffered a head injury during active service, the preponderance of the evidence of record demonstrates that there is no current disability at any time since the Veteran filed his claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).

The Veteran filed his initial claim for service connection for a head injury.  At the VA examination, he did not provide a clear indication of the nature of the alleged residuals.  In his notice of disagreement and substantive appeal, the Veteran addressed his radiculopathy claim and only noted that he was seeking service connection for "residuals" of the head injury.  

The VA examiner found that there were no residuals of the head injury, noting the lack of neurological findings during the in-service treatment of the injury, and the resolution of the meningeal symptoms during that treatment.  This medical opinion is competent, credible, and probative.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board assigns significant weight to the finding that there is no current disability.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  The opinion is not outweighed by the other evidence of record, to include the Veteran's vague statements regarding the nature of any head injury residuals.  Because the Board finds that there are no current residuals of the in-service head injury, service connection cannot be granted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an adequate medical opinion.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, an April 2008 VA examination was provided.  The examiner conducted a thorough orthopedic evaluation of the Veteran and provided an opinion that the current lumbosacral spine condition was less likely than not caused by or related to the in-service spine complaints.  The examiner, however, provided no supporting rationale or explanation for this opinion.  Accordingly, remand is required for an examination and etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the diagnosed lumbar spine disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the lumbar spine disorders were caused or aggravated by the Veteran's military service.  The examiner must also specifically address the following STRs:  a July 1982 STR in which the Veteran reported low back pain and back of leg pain; February 1982 STRs noting a lumbosacral strain; a July 1982 STR that noted the impression was occipital scalp laceration, low back pain, and lower extremity pain; an August 1982 STR indicating low back pain radiating into the bilateral legs; an August 1982 consultation sheet noting right lumbar radiculopathy; and an August 1982 STR in which the Veteran reported a constant ache of the right buttock, extending down the posterior thigh to the knee and that assessed right sacroiliac radiculitis. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


